  Case 3:20-cv-00476-S-BH Document 59 Filed 12/31/20                              Page 1 of 5 PageID 410



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

TODD MICHAEL TOMASELLA,                                   §
         Plaintiff,                                       §
vs.                                                       §
                                                          § Civil Action No. 3:20-CV-0476-S-BH
                                                          §
DIVISION OF CHILD SUPPORT, et al.,                        §
           Defendants.                                    § Referred to U.S. Magistrate Judge1

                                                     ORDER

       Before the Court is the pro se plaintiff’s Motion for Leave to File First Amended Complaint,

filed August 5, 2020 (doc. 51). Based on the relevant filings and applicable law, the motion is

GRANTED.

                                                          I.

       On February 25, 2020, Todd Michael Tomasella (Plaintiff) filed this pro se action against the

Texas Attorney General (Attorney General), two state judges (Judges), a state district court clerk

(Clerk), a county sheriff (Sheriff), in their official capacities, and the “Division of Child Support”

(CSD) in Kaufman County, which appears to be a department within the Office of Texas Attorney

General (OAG) (collectively Defendants). (doc. 3 at 2-5.) He asserts claims under 42 U.S.C. § 1983

for multiple constitutional violations, as well as claims for fraud, defamation, discrimination, invasion

of privacy, false arrest, false imprisonment, intentional infliction of emotional distress, and violation

of the Racketeer Influence and Corrupt Organizations Act (RICO Act). (Id. at 9, 17-21, 28, 30-32, 37,

42-43, 50; 41 at 12, 14-17.)2 His 76-page complaint alleges that Defendants’ actions in his child

custody cause violated his constitutional rights, that a county clerk’s failure to provide adequate notice



       1
        By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
       2
           Citations to the record refer to the CM/ECF system page number at the top of each page.
  Case 3:20-cv-00476-S-BH Document 59 Filed 12/31/20                      Page 2 of 5 PageID 411



that he could be ordered to pay child support for children born during his marriage at the time he

obtained a marriage license was a violation of due process, that any wage garnishment or liens on

property for child support was an illegal seizure, that the CSD operates as a for profit business, that

he was forced to be a customer of the CSD in violation of his rights, and that he was falsely arrested,

and falsely imprisoned. (See id.) He seeks termination of the “private for profit contractually enforced

IV-D Case”, “a letter of apology from each wrongdoer,” $1,900 from each defendant “for the cost of

this action,” removal of all negative reporting to the credit bureaus, actual damages, punitive damages,

and a full refund of the $68,0000 paid in child support with associated “profits at [an] eight percent

interest.” (Id. at 5, 25.)

        In response Defendants moved to dismiss all claims against them under Rule 12(b)(1) for lack

of subject-matter jurisdiction and/or Rule 12(b)(6) for failure to state a claim upon which relief may

be granted. (See docs. 14, 27, 31.) Plaintiff moved for an extension of time to file a response, which

was granted, and he subsequently filed a combined response to the motions on June 26, 2020, in which

he alternatively sought leave to amend. (See docs. 35-38, 41.) His motion for leave to file was denied

as non-compliant with the applicable rules, but without prejudice to filing a compliant motion. (See

doc. 47.) He subsequently responded to the motions to dismiss on July 28, 2020, contending that his

complaint “is not asking for any relief from the [state court] order,” but “is pleading damages under

federal laws for injury to his constitutional rights.” (See doc. 48; doc. 49 at 2.)

        On August 5, 2020, Plaintiff moved for leave to file an amended complaint. (doc. 51.) In

addition to reasserting his prior allegations and claims, he seeks to also sue Defendants in their

individual capacities, as well as to add claims for malicious prosecution, tortious interference, and civil

conspiracy. (See doc. 51-1 at 1, 25-26.) He also appears to seek to add Kaufman County as a defendant

for its failure to “properly train, hire, control, discipline[,] and supervise employees.” (Id. at 18.) He
  Case 3:20-cv-00476-S-BH Document 59 Filed 12/31/20                     Page 3 of 5 PageID 412



seeks to add allegations that he consistently paid child support since 1999, and that Defendants

tortiously interfered with his business and personal relationships, as well as his parent/child

relationship, and that RICO violations caused injury to his business and property. (Id. at 26-27.) He

also seeks to add a request “to expunge wrongful/illegal records” from his jail sentence. (Id. at 30.)

Attorney General, Sheriff, and Clerk respond that leave to amend should be denied on grounds of

futility. (See docs. 54-55.)

                                                   II.

        Rule 15(a) evinces a bias in favor of amendment and requires that leave be granted “freely.”

Chitimacha Tribe of La. v. Harry L. Laws Co., Inc., 690 F.2d 1157, 1162 (5th Cir. 1982). A court’s

discretion to grant leave is severely limited by the bias of Rule 15(a) favoring amendment. Dussouy

v. Gulf Coast Investment Corp., 660 F.2d 594, 598 (5th Cir. 1981). Leave to amend should not be

denied unless there is a substantial reason to do so. Jacobsen v. Osbourne, 133 F.3d 315, 318 (5th Cir.

1998). There is a substantial reason to deny leave if the proposed amendment would cause undue delay

or prejudice to the non-movant, if it is motivated by bad faith or dilatory motives, if there have been

repeated failures to cure deficiencies with prior amendment, or if the amendment is futile. Foman v.

Davis, 371 U.S. 178, 182 (1962); see also Martin’s Herend Imports, Inc. v. Diamond & Gem Trading,

195 F.3d 765, 770 (5th Cir. 1999); Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).

        In the context of a motion for leave to amend, the Fifth Circuit has interpreted futility to mean

that “the amended complaint would fail to state a claim upon which relief could be granted,” so courts

must apply the same standard as under Rule 12(b)(6). Stripling v. Jordan Prod. Co., 234 F.3d 863, 873

(5th Cir. 2000). Whether the proposed amended complaint now sufficiently states a claim is better

addressed “in the context of a Rule 12(b)(6) or Rule 56 motion, where the procedural safeguards are

surer.” Smallwood v. Bank of Am., No. 3:11-CV-1283-D, 2011 WL 4941044, at *1 (N.D. Tex. Oct.
  Case 3:20-cv-00476-S-BH Document 59 Filed 12/31/20                     Page 4 of 5 PageID 413



17, 2011); see also McDade v. Wells Fargo Bank, N.A., No. CIV.A. H-10-3733, 2011 WL 4860023,

at *4 (S.D. Tex. Oct. 13, 2011) (explaining that in the context of a motion for leave, futility means that

“the amended complaint would fail to state a claim upon which relief could be granted”) (citing

Stripling).

        Moreover, notwithstanding their failure to plead sufficient facts, the Fifth Circuit is inclined

to give pro se plaintiffs several opportunities to state a claim upon which relief can be granted. See

Scott v. Byrnes, No. 3:07-CV-1975-D, 2008 WL 398314, at *1 (N.D. Tex. Feb. 13, 2008); Sims v.

Tester, No. 3:00-CV-0863-D, 2001 WL 627600, at *2 (N.D. Tex. Feb. 13, 2001). Courts therefore

typically allow pro se plaintiffs to amend their complaints when the action is to be dismissed pursuant

to a court order. See Robinette v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 3:96-CV-2923-D,

2004 WL 789870, at *2 (N.D. Tex. Apr. 12, 2004); Sims, 2001 WL 627600, at *2. A pro se plaintiff

may also obtain leave to amend his complaint in response to a recommended dismissal. See Swanson

v. Aegis Commc’ns Grp., Inc., No. 3:09-CV-0041-D, 2010 WL 26459, at * 1 (N.D. Tex. Jan. 5, 2010);

Scott, 2008 WL 398314, at * 1.

        Here, the plaintiff has not previously amended his complaint, and allowing him an opportunity

to amend his complaint in response to the motions to dismiss will allow him to plead his best case.

                                                   III.

        The motion for leave is GRANTED. The Clerk’s Office shall file the proposed amended

complaint attached to the plaintiff’s motion. Because the motions are directed at the prior live original

complaint, Judge Blair’s Motion to Dismiss, filed April 4, 2020 (doc. 14); Defendants’ Motion to

Dismiss, filed April 10, 2020 (doc. 27); and Defendant Warren Kenneth Paxton’s Motion to Dismiss

Plaintiff’s Original Complaint, filed May 5, 2020 (doc. 31); are DEEMED MOOT.
Case 3:20-cv-00476-S-BH Document 59 Filed 12/31/20     Page 5 of 5 PageID 414



    SO ORDERED on this 31st day of December, 2020.



                                            ___________________________________
                                            IRMA CARRILLO RAMIREZ
                                            UNITED STATES MAGISTRATE JUDGE
